IN THE COURT OF APPEALS OF IOWA

                                      No. 18-1162
                                  Filed June 5, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROOSEVELT JERRY SMITH SR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Cheryl E. Traum,

District Associate Judge.



      Roosevelt Jerry Smith Sr. appeals his sentence for driving while barred as

a habitual offender. AFFIRMED.



      Thomas Hurd of Greenberg & Hurd, LLP, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., Doyle, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                        2


CARR, Senior Judge.

      Roosevelt Jerry Smith Sr. appeals his sentence. He entered into a plea

agreement with the State wherein he agreed to plead guilty to driving while barred

as a habitual offender. See Iowa Code §§ 321.555, .561 (2017). The State in turn

agreed to “recommend a fine of [$2000] and 365 days incarceration with all but 60

days suspended.” The court accepted his plea. On June 27, 2018, the court

sentenced him to 365 days incarceration with all but sixty days suspended,

imposed a $1000 fine, and placed him on one year of unsupervised probation. He

appeals.

      For sentences within the statutory limits, our review is for an abuse of

discretion. State v. Gordon, 921 N.W.2d 19, 24 (Iowa 2018). “We will find an

abuse of discretion when ‘the district court exercises its discretion on grounds or

for reasons that were clearly untenable or unreasonable.’” Id. (quoting State v.

Thompson, 856 N.W.2d 915, 918 (Iowa 2014)).

      Smith acknowledges his sentence is within the statutory limits.

Nevertheless, he argues the district court abused its discretion by sentencing him

to incarceration instead of supervised probation. Sentences “are cloaked with a

strong presumption in their favor,” and he has not overcome this presumption.

State v. Loyd, 530 N.W.2d 708, 713 (Iowa 1995). The court sentenced him to

exactly the disposition contemplated by the plea agreement, except (1) the court

reduced the agreed fine from $2000 to $1000, and (2) the court placed him on

unsupervised probation, a topic on which the agreement is silent. Iowa Code

section 907.3(3) provides, “the court may suspend the sentence and place the

defendant on probation upon such terms and conditions as it may require.” The
                                         3


term of probation is consistent with, and likely required by, the statute. The court

indicated its reasons for the sentence are “[t]he nature and circumstances of the

offense” and his “criminal history.” We find no abuse in the court’s exercise of

discretion in sentencing. Therefore, we affirm.

      AFFIRMED.